--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 10-K [bonds-10k_0327.htm]
 
 
Exhibit 10.57

 
EXECUTION VERSION


Fund Holdings LLC


January 11, 2010


Bonds.com Group, Inc.


Barry Stockholders (as defined herein)


Ladies and Gentlemen:
 
Reference is made herein to that certain Stockholders Agreement, dated as of
January 11, 2010 (as the same may he amended from time to time, the
"Stockholders Agreement"), by and among Bonds.com Group, Inc. (the "Company"),
Fund Holdings LLC ("Fund Holdings") and the other stockholders of the Company
parties thereto (collectively, the "Barry Stockholders"). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Stockholders Agreement.
 
The parties to this letter agreement (this "Letter Agreement") wish to enter
into certain agreements relating to the Stockholders Agreement. Accordingly, the
parties hereby agree as follows:
 
1.
From and after any Eligibility Date, if any, in the event that any Selling
Stockholder purchases any Shares of Series A Preferred Stock from UBS pursuant
to Section 2 of the Stockholders Agreement, upon request of such Selling
Stockholder, the Company agrees to issue to such Selling Stockholder, in
exchange for such shares of Series A Preferred Stock, a number of shares of
Common Stock equal to the number of shares of Series A Preferred Stock to be
exchanged multiplied by 100 (subject to equitable adjustment for stock splits,
combinations and the like with respect to the Series A Preferred Stock if no
corresponding change is made with respect to the Common Stock); provided,
however, that the foregoing obligations shall terminate (with such termination
being retroactive back to the Eligibility Date) if, after any Eligibility Date,
the Company determines, in its good faith and after consultation with its
independent accountants, that the foregoing option will, or is reasonably likely
to, cause the reclassification of any shares of Series A Preferred Stock or
Common Stock on the Company's financial statements prepared in accordance with
GAAP and any applicable Securities and Exchange Commission rules or
interpretations. For purposes hereof, "Eligibility Date" means such date, if
any, as the Company shall have determined, in good faith and after consultation
with its independent accountants and the staff of the Securities and Exchange
Commission, that the foregoing exchange obligation will not cause any Series A
Preferred Stock that is classifiable as equity to be classified other than as
equity on the Company's financial statements prepared in accordance with GAAP
and any applicable Securities and Exchange Commission rules or interpretations.
The Company shall use commercially reasonable efforts to promptly seek guidance
from its independent accountants and, as reasonably deemed appropriate by the
Company, other accountants and the staff of the Securities and Exchange
Commission regarding whether the foregoing exchange right will cause any

 
 
 

--------------------------------------------------------------------------------

 

Series A Preferred Stock that is classifiable as equity to be classified other
than as equity on the Company's financial statements prepared in accordance with
GAAP and any applicable Securities and Exchange Commission rules or
interpretations
 
2.
In the event that the Company agrees to redeem any shares of Series A Preferred
Stock pursuant to Section 2 of the Stockholders Agreement in connection with a
Sale by Fund Holdings and, within six (6) months following such Sale by Fund
Holdings, one or more of the Barry Stockholders consummates one or more Sales in
which UBS exercises its tag-along rights pursuant to Section 2 of the
Stockholders Agreement, the Company shall be obligated to redeem in connection
with such Sales an aggregate a number of shares of Series A Preferred Stock
equal to the number redeemed in the Sale by Fund Holdings; provided that (a)
such obligation shall be in favor of the Barry Stockholders and neither UBS nor
any other person or entity is an intended third party beneficiary hereof or
shall have any right to enforce the foregoing obligation, and (b) such
redemption obligation shall not apply to the extent that UBS' Shares with
respect to which their tag-along rights are exercised are otherwise sold by UBS
as part of such tag-along. In the event that the Company agrees to redeem any
shares of Series A Preferred Stock pursuant to Section 2 of the Stockholders
Agreement in connection with Sales by one or more of the Barry Stockholders and,
within six (6) months following such Sales by the Barry Stockholders, Fund
Holdings consummates one or more Sales in which UBS exercises its tag-along
rights pursuant to Section 2 of the Stockholders Agreement, the Company shall be
obligated to redeem in connection with such Sales an aggregate a number of
shares of Series A Preferred Stock equal to the number redeemed in the Sales by
the Barry Stockholders; provided that (a) such obligation shall be in favor of
Fund Holdings and neither UBS nor any other person or entity is an intended
third party beneficiary hereof or shall have any right to enforce the foregoing
obligation, and (b) such redemption obligation shall not apply to the extent
that UBS' Shares with respect to which their tag-along rights are exercised are
otherwise sold by UBS as part of such tag-along.

 
3.
This Letter Agreement shall be governed by the laws of the State of Delaware and
may be executed in two or more counter-parts, each of which shall be deemed an
original and all of which together shall constitute one instrument.

 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

If the Company and the Barry Stockholders are in agreement with the foregoing,
please sign and return to Fund Holdings a counterpart of this Letter Agreement,
whereupon the terms hereof will become a binding agreement between the parties
hereto.





   
FUND HOLDINGS LLC
         
By:
/s/ Edwin L. Knetzger, III      
Edwin L. Knetzger, III
     
Manager





Please execute where so indicated below acknowledging your understanding of, and
agreement with, the terms of this Letter Agreement.




BONDS.COM GROUP, INC.
       
By:
/s/ Christopher G. Loughlin
   
Authorized Signatory
       





JOHN J. BARRY, III
AND HOLLY A.W. BARRY
        /s/ John J. Barry, III  
John J. Barry, III
 






/s/ Holly A.W. Barry  
Holly A.W. Barry
 





DUNCAN FAMILY, LLC
       
By:
/s/ John J. Barry, III    
John J. Barry, III, Managing Member
 





By:
/s/ Holly A.W. Barry    
Holly A.W. Barry, Managing Member
 





[Signature Page to Letter Agreement]

 
 

--------------------------------------------------------------------------------

 


DUNCAN FAMILY REVOCABLE TRUST
       
By:
/s/ John J. Barry, III    
John J. Barry, III, Co-Trustee
 





By:
/s/ Holly A.W. Barry    
Holly A.W. Barry, Co-Trustee
 





OTIS ANGEL, LLC
       
By:
/s/ John J. Barry, IV    
John J. Barry, IV, Authorized Person
 



 
SIESTA CAPITAL, LLC
       
By:
/s/ John J. Barry, IV    
John J. Barry, IV, Authorized Person
 





BOND PARTNERS, LLC
       
By:
/s/ John J. Barry, IV    
John J. Barry, IV, Authorized Person
 





JOHN J. BARRY IV REVOCABLE TRUST
U/A/D NOVEMBER 9, 2001
       
By:
/s/ John J. Barry, IV    
John J. Barry, IV, Trustee
 





[Signature Page to Letter Agreement]
